Boyle, J.
(concurring in part and dissenting in part). I concur in Chief Justice Riley’s conclusion that appellant was established pursuant to § 2(1) of the district library act, and therefore is not a local unit of government that levied ad valorem property taxes.
I also agree with Justice Levin’s conclusion that the Court of Appeals improperly construed § 4a of the act. Pursuant to § 4a, it is the union of the municipalities created under § 2(2) of the act that constitutes a single independent authority.
I would therefore affirm the decision of the Court of Appeals in part and reverse in part.